Case 1:19-cv-03552-PAE Document 1 Filed 04/22/19 Page 1 of 5

UNITED STATES DlSTRICT COURT

SOUTHERN DlSTRlCT OF NEW YORK

________ ___ ______ _________X
LOCAL 210 PENSION FUND, LOCAL 210'S
SCHOLARSHIP AND EDUCATION FUND,

AND LOCAL 210 ANNUITY FUND,

 

COMPLAINT
Plaintiffs,
-against-
TARA TOY CORP.,

Defendant.
____________________________ ___ X

 

Plaintiffs, Local 210 Pension Fund (“Pension Fund”), Local 210’s Scholarship and
Education Fund (“Scholarship Fund”), and Local 210 Annuity Fund (“Annuity Fund”), herein
collectively referred to as the “Funds”, by their attorneys Raab, Sturm & Ganchrovv, LLC, as and
for their Complaint against Tara Toy Corp. (“Defendant”), respectfully allege as follows:

NATURE OF ACTION

l. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement lncome Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) by an employee pension benefit fund, an employee
scholarship and education fund and an employee annuity fund, for relief under ERlSA and for
breach of contract to secure performance by an employer of specific statutory and contractual
obligations to pay and/or submit the required monetary contributions to the Funds, pursuant to
collective bargaining agreements (as hereinafter defined). This Complaint alleges that by failing,
refusing or neglecting to pay and submit the required monetary contributions to the Funds When
due, Defendant violated its collective bargaining agreements, and the respective trust agreements

of the Funds, and ERISA.

Case 1:19-cv-03552-PAE Document 1 Filed 04/22/19 Page 2 of 5

JURISDICTION
2, Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e) (1) and (t) of ERlSA (29 U.S.C. § 1132(e)(1) and
(0;
(b) 28 U.S.C. Section 1331 (federal question); and
(c) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(_e) (2) of ERISA (29
U.S.C. § 1132 (e) (2)). Service of process may be made on Defendant in any other district in

Which it may be found, pursuant to Section 502(e)(2) of ERISA (29 U.S.C. § 1132(6) (2)).

PARTIES

4. The Funds are jointly-administered multi-employer, labor-management
trust Funds established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c) (5)). The Funds
are employee benefit plans Within the meaning ofSections 3(2), 3(3) and 502(d) (1) of ERISA (_29
U.S.C. § 1002(2), (3), and 1132(d) (l)), and multi-employer plans Within the meaning of Sections
3(37) and 515 of ERlSA (29 U.S,C. §§ 1002(37) and 1145). The Funds are authorized to maintain
suit as independent legal entities under Section 502(d) (1) of ERISA (29 U.S.C. § 1132(d) (1)).
The purpose of the Funds is to receive contributions from employers Who are parties to collective
bargaining agreements With international Brotherhood of Teamsters, Local 210, (“Union”), to
invest and maintain those monies, and to distribute pensions, scholarship and education benefits,

and annuity benefits to those employees eligible to receive them. The Scholarship Fund maintains

Case 1:19-cv-03552-PAE Document 1 Filed 04/22/19 Page 3 of 5

its offices and is administered at55 Broad Street, Nevv Yorl<, New York, in the City, County, and
State of New York. The Pension and Annuity Funds maintain their offices and are administered
at 60 Broad Street, New Yorl<, New York, in tlie City, County and State of Nevv York.

5. The Union is a labor organization Within the meaning of Section 301 of the
Taft-Hartley Act (29 U.S.C. § 185) Which represents employees in an industry affecting commerce
as defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of ERISA
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 55 Broad Street,
NeW York, Nevv York, in the City, County, and State of Nevv York.

6. Upon information and belief, at all times material hereto Defendant Was and
continues to be a for-profit Nevv York corporation doing business in the State of Nevv York as an
employer Within the meaning of Sections 3(5) and 515 of ERlSA (29 U.S.C. §§ 1002(5) and 1 145),
and Was and is an employer in an industry affecting commerce Within the meaning of Section 301
of the Taft-Hartley Act (29 U.S.C. § 185). Fuither, upon information and belief, Defendant is
party to a collective bargaining agreement (hereinafter the “Agreement”) With the Union Wherein,
inter alia, Defendant became obligated to pay and/or submit the required monetary contributions
and/or reports to the Funds, pursuant to the Agreement vvith Union.

AS AND FOR A FIRST CLAIM F()R RELIEF

(Funds’ CLAIM FOR BREACH ()F ERISA
OBLIGATIONS BY DEFENDANT)

7. The Funds repeat and reallege each and every allegation contained in
paragraphs l through 6 of this Complaint, as if fully set forth herein.

8. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay fringe
benefit contributions in accordance With the terms and conditions of collective bargaining

agreements

Case 1:19-cv-03552-PAE Document 1 Filed 04/22/19 Page 4 of 5

8. ln or around the end of 201?, the Funds completed an audit of the books
and records of the Defendant in order to ascertain if the Defendant Was remitting to the Funds the
appropriate amounts of contributions

9. The audit disclosed that during the period covered by the audit, January 1,
2013 through December 2016, the Defendant Was delinquent to the Funds. Specifically, the audit
found deficiencies to the to the Pension Fund in the amount of $18,157.00, to the Annuity Fund
in the amount of $3,940.00, and to the Scholarship and Education Fund in the amount of 3125.00.
The Defendant is liable to the Funds in the total amount of 51086.00.

10. By letter dated December 6, 2017, the Funds demanded payment of the
sums described above in paragraph 9.

11. To date the Defendant has failed to make the payment for the audit
delinquencies

12. Such failure to make payment or timely payment constitutes a violation of
Section 515 ofERlSA (29 U.S.C. § 1145).

13. Section 502 of ERlSA (29 U.S.C. § 11132) provides that, upon a finding of
an employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to a
plaintiff Funds, the unpaid fringe benefit contributions plus statutory damages and interest on the
unpaid principal both computed at the rate provided for under the plaintiffs Funds’ plan or, if none,
as set forth in the United States lnternal Revenue Code (29 U.S,C. § 6621), together With
reasonable attorneys’ fees and costs and disbursements incurred in the action.

14. Accordingly, Defendant is liable to the Funds for the payment and/or
submission of the required monetary contributions to the Funds as aforesaid, and is liable for the

additional amount of said statutory damages, together With reasonable attorneys’ fees, interest on

Case 1:19-cv-03552-PAE Document 1 Filed 04/22/19 Page 5 of 5

the unpaid principal, costs and disbursements incurred in this action, pursuant to Section 502 of

ERlSA (29 U.S.C. § 1132).

WHEREFORE, plaintiffs Funds demand judgment

a. against Defendant for payment of all past due contributions as found in the audit in
the amount of $23,183.00 for the period covered by the audit;

b. against Defendant for accrued prejudgment interest on all contributions in
accordance with ERISA § 502 (g) (2);

c. against Defendant for statutory damages on all contributions now due and which
accrue during the pendency of this action, reasonable attorneys’ fees and costs and
disbursements in accordance with ERISA § 502(g) (2);

d. for such other and further relief as the Court deems just and proper.

Dated: Fort Lee, New Jersey
April 22, 2019

RAAB, STURl\/l & GANCHROW, LLP

 

 

ira A.' sturm (is-2042)
Att()rneysft)r Plal'nti`{j‘s Funds
2125 Center Avenue, Suite 100
Fort Lee, New Jersey 07024
202-292-0150

FaX: 201 -292-0152
isturm@rsgllp.com

